Citation Nr: 1712545	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear/impingement, currently evaluated as 20 percent disabling

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of entitlement to service connection for degenerative joint disease of the right shoulder with rotator cuff tear/impingement, and assigned a disability rating of 20 percent effective March 15, 2010.  The Veteran filed a timely notice of disagreement (NOD) in August 2010.  The RO issued a statement of the case (SOC) in October 2011 and the Veteran filed a timely VA Form 9, substantive appeal, in November 2011.  The Veteran's claims file was subsequently transferred to the RO in Atlanta, Georgia.

In March 2015, the Veteran testified before the undersigned at a videoconference Board hearing at the RO.  A copy of the transcript has been associated with the claims file.

The appeal was remanded in May 2015.  The AOJ issued a Supplemental SOC in May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to an increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear/impingement and entitlement to TDIU.  

The Board recognizes that the Veteran was last afforded a VA examination concerning his claim for entitlement to increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear/impingement on appeal in August 2015.  

However, since that examination, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The VA examinations concerning the Veteran's initial rating for degenerative joint disease of the right shoulder with rotator cuff tear/impingement do not adequate address this recent case law.  Accordingly, a new VA examination with retrospective and current medical opinions is needed before this claim can be addressed on the merits. 

As the Veteran's only service-connected disability is his right shoulder disability, the Veteran does not meet the schedular requirement under 38 C.F.R. § 4.16(a).  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Veteran's claim for a TDIU due to service-connected right shoulder disability is inextricably intertwined with the claim for an increased initial rating for that disability.  This is so because, any potential award of a higher initial disability rating for the Veteran's service-connected right shoulder disability could potentially affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a), which may render moot any further consideration of a TDIU under 38 C.F.R. § 4.16(b).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim to avoid any prejudice to the Veteran.

Finally, the Board notes that the previous, May 2016, Supplemental SOC was sent to the incorrect representative.  Please ensure that future correspondence is sent to the Georgia Department of Veterans Services, as the most current VA Form 21-22 was executed in September 2013 in favor of the Georgia Department of Veterans Services.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left shoulders, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right shoulder, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right shoulder is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected right shoulder bursitis the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the right shoulder.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the right shoulder joint is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement, and the ranges of motion of the opposite joint (left shoulder).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issues of entitlement to an increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear and impingement, to include consideration of whether the requirements for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) have been invoked; and entitlement to a TDIU due to the service-connected degenerative joint disease of the right shoulder with rotator cuff tear and impingement, to include consideration of whether the requirements for extra-schedular consideration under 38 C.F.R. § 4.16(b) have been invoked.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




